--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9
PATENT SECURITY AGREEMENT
 
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
7th day of March, 2014, between PEDEVCO Corp. (“Grantor”), and BAM
Administrative Services LLC (together with its successors and assigns, “Secured
Party”).
 
W I T N E S S E T H:
 
WHEREAS, PEDEVCO Corp. (the “Company”) is party to that certain Note Purchase
Agreement dated as of the date hereof (as amended, amended and restated,
supplemented, or otherwise modified from time to time, the “Purchase Agreement”)
by and between the Company, the investors party thereto  (collectively, the
“Investors” and each, individually, an “Investor”) and Secured Party, as agent
for the Investors, pursuant to which the Investors agreed to extend loans to the
Company in the principal amount of up to $50,000,000 (the “Loans”), repayment of
which is evidenced by certain Senior Secured Promissory Notes dated the date
hereof issued to each Investor (the “Notes”), and
 
WHEREAS, in order to induce Secured Party and the Investors to enter into the
Purchase Agreement and the other Transaction Documents and to induce the
Investors to extend the Loans pursuant to the Purchase Agreement, Grantor,
together with affiliates of Grantor, has executed and delivered to Secured Party
that certain Security Agreement dated as of the date hereof (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and
 
WHEREAS, pursuant to the Security Agreement, Grantor is required to execute and
deliver to Secured Party this Patent Security Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:
 
1.           DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or the
Notes or the Purchase Agreement.
 
2.           GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Grantor hereby
unconditionally grants, assigns and pledges to Secured Party a Security Interest
in all of Grantor’s right, title and interest in and to the following, whether
now owned or hereafter acquired or arising and wherever located (collectively,
the “Patent Collateral”):
 
(a)           all of its Patents including those referred to on Schedule I
attached hereto; and
 
(b)           all Proceeds of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
3.           SECURITY FOR OBLIGATIONS.  This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantor to Secured Party whether or not they are unenforceable
or not allowable due to the existence of an Insolvency Proceeding involving
Grantor.
 
4.           SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the Security Interest
granted to Secured Party pursuant to the Security Agreement.  Grantor hereby
acknowledges and affirms that the rights and remedies of Secured Party with
respect to the Security Interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  To the extent there is any inconsistency between this Patent Security
Agreement and the Security Agreement, the Security Agreement shall control.
 
5.           AUTHORIZATION TO SUPPLEMENT.  If Grantor shall obtain rights to any
new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantor shall give prompt (and in any event within fifteen (15)
Business Days) notice in writing to Secured Party with respect to any such new
patent rights.  Without limiting Grantor’s obligations under this Section 5,
Grantor hereby authorizes Secured Party unilaterally to modify this Agreement by
amending Schedule I attached hereto to include any such new patent rights of
Grantor.  Notwithstanding the foregoing, no failure to so modify this Patent
Security Agreement or amend Schedule I attached hereto shall in any way affect,
invalidate or detract from Secured Party’s continuing Security Interest in all
Collateral, whether or not listed on Schedule I attached hereto.
 
6.           TERMINATION AND RELEASE.  Upon indefeasible payment in full in cash
of the Obligations in accordance with the provisions of the Notes and the
Purchase Agreement, the Security Interest granted hereby shall terminate and all
rights to the Patent Collateral shall revert to Grantor or any other Person
entitled thereto.  At such time, Secured Party shall execute and deliver, and
authorize the filing of, appropriate termination and release statements or other
documents to terminate and release such Security Interests.
 
7.           COUNTERPARTS.  This Patent Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.  In proving this Patent Security Agreement or any other Transaction
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.
 
 
2

--------------------------------------------------------------------------------

 
8.           CONSTRUCTION.  Unless the context of this Patent Security Agreement
or any other Transaction Document clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, the
terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Patent Security Agreement or any other Transaction
Document refer to this Patent Security Agreement or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Patent Security Agreement or such other Transaction Document, as the case
may be.  Section, subsection, clause, schedule, and exhibit references herein
are to this Patent Security Agreement unless otherwise specified.  Any reference
in this Patent Security Agreement or in any other Transaction Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the other Transaction Documents).  Any reference herein
or in any other Transaction Document to the satisfaction or repayment in full of
the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations.  Any reference herein to
any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein or in any other
Transaction Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.
 
9.           GOVERNING LAW.  THE VALIDITY OF THIS PATENT SECURITY AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN
ANOTHER TRANSACTION DOCUMENT IN RESPECT OF SUCH OTHER TRANSACTION DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 


 
[signature page follows]
 
 
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 

 
PEDEVCO Corp.
 
 
 
By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO
 
 
 
 
ACCEPTED AND ACKNOWLEDGED BY:
 
 
BAM ADMINISTRATIVE SERVICES LLC
 
     
By:  /s/ David Levy
Name: David Levy
Title:
   

 
 
 
 
4

--------------------------------------------------------------------------------

 
SCHEDULE I
to
PATENT SECURITY AGREEMENT
 
U.S. Patent Registrations and Applications
 
Grantor
Title
Registration / Application No.
Registration / Application Date

 
PEDEVCO Corp.
Blasting lateral holes from existing well bores
US 8256537 B2
September 4, 2012

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 